Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Examiner acknowledges Applicant’s claim to priority of Provision Application 62/695,239, filed on 7/9/2018. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the Drawings supplied are black and white photograph scans. The supplied Drawings thus make the structure and lead lines of the invention unclear. Please see MPEP § 1.84 (b)(1), (l), (m), and (q). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:  Please amend ‘grove’ to read ‘groove’.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A securing device adapted to secure the tool in claims 1, 16, and 19. When looking to the specification, the securing device is described to be at least one of elements 30, 50, or 60; please see [0032], [0040], [0042-0043], and [0045-0046]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof
A positioning device adapted to receive the securing device and permit movement of the securing device (…) in claims 1, 16, and 19. When looking to the specification, the positioning is described to be element 20, comprising receiver 27; please see [0032] and [0051]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grando (BR 202016012872U2).
Regarding claim 1, Grando discloses an apparatus for sharpening a tool (see tool 7), the tool having blade and wall portions, the apparatus comprising: 
a first abrasive component comprising a first abrasive surface;  a second abrasive component comprising a second abrasive surface (wherein there is a pair of abrading elements, each having two grinding components; see abrasive cup 4 and sharpening disc 3a coupled to motor 2a, and a sharpening disc 3 and additional disc coupled to motor 2; see also [022], [024]); 
a motor for driving the first and second abrasive components (see motor 2 or 2a); 
a securing device adapted to secure the tool (see close ups of fixing base 16 and mini vise 22, each having elements for clamping and securing the tool 7, Figures 1 and 2; see also [016]); and 
a positioning device adapted to receive the securing device and permit movement of the securing device relative to the first and second abrasive devices (please see base 1 as well as [017] disclosing alignment of the pliers; wherein [025] discloses that the front part 15 of base 1 receives the mounting of fixing base 16; wherein [026] discloses that the mini vise 22 is mounted on free shaft (23) in its rotation with the indicator positioning point below locking lever (25) together forming a set of linear guides 26).  
Regarding claim 2, the claimed invention is anticipated by Grando as applied above, wherein Grando further discloses the first abrasive component is adapted to sharpen the blade portion of the tool (wherein discs 3 or 3a are both sharpening discs, see [024]); and 
the second abrasive component is adapted to thin the wall portion of the tool (wherein a grinding cup 4 is provided to alter the profile of the blade of a tool, see at least [010-013]).  
Regarding claim 3, the claimed invention is anticipated by Grando as applied above, wherein Grando further discloses a surface; and a track located on the surface and comprising vertically extending portions and horizontally extending portions, wherein the track is adapted to permit movement of the positioning device between the first abrasive component and the second abrasive component (wherein the surface of vise 22 has a set of linear guides 26 for vertical attachment of the face of the plier cutter blades, see also clamping handle 14b and handle 14a, rotatable free shaft 23, as well as indicator positioning point 24 in Figure 1 and [026]; under an alternative interpretation, please see the close up of Figure 2 regarding the front part 15 of base 1 receiving the fixing base 16, centered by eccentric lever 17, see also the indicating track portion on the left hand side of fixing base 16 and [026]; see also [017]).  
Regarding claim 8, the claimed invention is anticipated by Grando as applied above, wherein Grando further discloses wherein: the tool is a cuticle nipper (see [001] and Figure 2. Examiner’s note: Examiner acknowledges the intended use of the apparatus as claimed, wherein the claimed invention is further limited such that the prior art must be capable of performing a sharpening operation on the intended workpiece).  

    PNG
    media_image1.png
    333
    603
    media_image1.png
    Greyscale

Reference Drawing 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grando (BR 202016012872U2) in view of Li (CN 201082520Y).
Regarding claim 4, all of the limitations recited in claim 2 are anticipated by Grando. Although Grando discloses multiple types of grinding tools, including flat disk 3, flared funnel shaped disk 3a, grinding cup 4, and element A in Reference Drawing 1, Grando is silent regarding abrasive component comprising the structure as recited in claim 4, in addition to the explicit location of abrasive material located thereon. Specifically, Grando does not explicitly teach the first abrasive component comprises a first portion shaped as a disk and comprising an abrasive material located along an outer edge thereof, a funnel shaped portion extending from an outer surface of the first portion, and a third portion which is annular in shape and located on an outer surface of the funnel shaped portion, wherein said third portion comprises an abrasive material.  
However, from the same or similar field of endeavor of grinding tools, Li (CN 201082520Y) teaches a first abrasive component (see Figures 1-5) comprises a first portion shaped as a disk (conical disk, Figure 5) and comprising an abrasive material (30) located along an outer edge thereof, a funnel shaped portion extending from an outer surface of the first portion (abrasive layer 30 located on the outer conical surface 15 of the core 10; wherein the abrasive material forms both cutting end surface 31 and cutting conical surface 32), and a third portion (20) which is annular in shape (see [0031] regarding a circumference) and located on an outer surface (shoulder 14, i.e. upper outer surface of the conical portion) of the funnel shaped portion, wherein said third portion comprises an abrasive material (please see at least [0031-0033]; [0014]).  
Both Grando and Li are directed towards sharpening the edges of tools using a combination of different types of grinding surfaces; see at least elements 3, 3a, 4, and A of Grando and elements 20 and 30 of Li. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the grinding element of Li into the invention of Grando. One would be motivated to do so because the shape(s) of the grinding element of Li provides a plurality of grinding surfaces, each of which can perform a different sharpening operation,  thus increasing the versatility of the apparatus lowering user costs by mitigating the need to purchase additional, independent grinding wheels; the grinding wheel of Li has the convenient capability of grinding in all directions [0015]. Grando includes grinding elements which emulate the profiles of Li, including the flared shape of disk 3a, i.e. similar to the conical portion of Li, as well as annular grinding elements, i.e. element (20) of Li; however, Grando is silent regarding the explicit characteristics and shapes as recited in the claimed invention. This modification would be recognized as using a known technique, i.e. substituting  grinding elements which combine usable surfaces, to improve a similar resurfacing machine in the same manner and would yield predictable results with a reasonable expectation of success.
Regarding claim 5, all of the limitations recited in claim 4 are rejected by the teachings of Grando in view of Li. Modified Grando further teaches wherein: the abrasive material located on the third portion (Li: 20) has a finer grit as compared to the abrasive material located on the first portion (Li: 33; wherein abrasive surface 30 is coarser than the abrasive surface 20; see at least [0033] and [0010]).  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grando (BR 202016012872U2) in view of Lewis (US 20170066100).
Regarding claim 6, all of the limitations recited in claim 1 are anticipated by Grando. However, Grando does not explicitly teach wherein: the first and second abrasive components are coated with a diamond coating.  
	However, from the same or similar field of endeavor of repairing and sharpening articles using a grinding device, Lewis teaches a diamond coating (wherein the repair tool 4 comprising head member 5 is coated with diamond abrasives, see at least [0034], [0042]).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a diamond coating, as taught by Lewis, onto the abrasive components of Grando. One would be motivated to do so because the incorporated abrasive coat is wear resistant and has thermal stability properties, thus providing a long term beneficial reduction in costs, see [0042]. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grando (BR 202016012872U2) in view of Dovel (US 20130324014).
Regarding claim 15, all of the limitations recited in claim 1 are anticipated by Grando. However, Grando does not explicitly teach a chuck configured to interchangeably receive a number of abrasive devices including the second abrasive component; and an adapter configured to attach the chuck to the motor.  
However, from the same or similar field of endeavor of sharpening tools using grinding implements, Dovel teaches a chuck configured to interchangeably receive a number of abrasive devices including the second abrasive component; and an adapter configured to attach the chuck to the motor (see Figures 12A-12B and elements 224, 226, 120A; wherein [0059] teaches that a variety of tools can be used, including disks; wherein [0060] teaches that a suitable coupling mechanism is used to couple shaft 120A to the tool to enable a motor 116C to rotate the discs at a selected rotational velocity; see also [0068], [0048]).  
It would have been obvious to one having ordinary skill in the art to have incorporated the support structure, chuck, and coupling mechanism for receiving a variety of tools, as taught by Dovel, onto one end of a grinder of Grando. One would be motivated to do so because the support posts and, adjustable height support, and coupling of Dovel permit extra and alternative disks to be mounted and used during operation, thus allowing multiple stages of sharpening to take place; see [0068-0069]c and [0048]. In an instance where it would be beneficial for Grando to include two resurfacing abrasive elements on one end of a grinder, such as in the case of sequential grinding, the incorporation of Dovel would allow for both substitution and combination grinding without having to cease the operation. This modification would be recognized as using a known technique to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Claim(s) 1-3, 7-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwang (KR-1777140-B1) in view of Grando (BR 202016012872U2).
Regarding claim 1, Gwang discloses an apparatus for sharpening a tool (100, Figure 2), the tool having blade (110) and wall portions, the apparatus comprising: 
a first abrasive component comprising a first abrasive surface (see grinding wheel 13); 
a securing device (20) adapted to secure the tool (see [0033]); and 
a positioning device (see moving stages 60, 70 and rotating stage 40) adapted to receive the securing device and permit movement of the securing device relative to the first and second abrasive devices (see [0048-0052], [0059]).  
	However, although Gwang discloses that the grinding rotary blade 13 is coupled to a rotary shaft of a grinder and rotates when the grinder is operated [0031], the structure of the grinder is not shown in a complete view and the element for providing rotation, i.e. a motor, is not explicitly taught. Gwang is silent regarding a motor and a second abrasive component. Gwang does not explicitly teach a second abrasive component comprising a second abrasive surface; a motor for driving the first and second abrasive components. 
However, from the same or similar field of endeavor of resurfacing tools, Grando teaches a second abrasive component comprising a second abrasive surface (wherein there is a pair of abrading elements, each having two grinding components; see abrasive cup 4 and sharpening disc 3a coupled to motor 2a, and a sharpening disc 3 and additional disc coupled to motor 2; see also [022], [024]); a motor for driving the first and second abrasive components (please see motor 2 or 2a on both grinders; see also [012]-[013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to expand upon the structure of the grinder of Gwang to include an additional abrasive component and motor, as taught by Grando. Both Grando and Gwang are directed towards the field of maintenance of cutting tools, specifically cuticle nippers. By providing the additional abrasive component and explicit motor, Gwang would be able to perform multiple types of resurfacing operations because the second abrasive component can differ from the first. One would be motivated to combine the teachings of Grando into the invention of Gwang because doing so would increase the versatility and capabilities of Gwang, thus reducing costs for users because the modified invention can perform multiple different operations without having to stop and replace an abrasive element; Grando suggests and intimates that it is considered beneficial to have different constructional forms which can be customized for each application [018]. This modification would be recognized as using a known technique, i.e. two abrasive elements mounted to one motor, to improve a similar tool maintenance device in the same manner and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 2, all of the limitations recited in claim 1 are rejected by the teachings of Gwang in view of Grando. Modified Gwang further teaches the first abrasive component is adapted to sharpen the blade portion of the tool (Gwang: [0031]: wherein the grinding rotary blade 13 is rotated to grind the nipper blade 110 to sharpen the blade); and 
the second abrasive component is adapted to thin the wall portion of the tool (wherein the combination statement of claim 1 incorporates a second abrasive component as taught by Grando; wherein Grando teaches grinding cup 4 is provided to alter the profile of the blade of a tool, see at least [010-013]).  
Regarding claim 3, all of the limitations recited in claim 1 are rejected by the teachings of Gwang in view of Grando. Modified Gwang further teaches a surface (see Figure 4); and 
a track located on the surface and comprising vertically extending portions and horizontally extending portions, wherein the track is adapted to permit movement of the positioning device between the first abrasive component and the second abrasive component (wherein the combination of claim 1 teaches the additional abrasive component, wherein the stage 40 moves on stages 60 and 70).  
Regarding claim 7, all of the limitations recited in claim 1 are rejected by the teachings of Gwang in view of Grando. Modified Gwang further teaches the positioning device is adapted to rotate clockwise and counterclockwise in the roll axis (wherein the forward and backward swing angle adjustment state modified the incline, see Figures 8 and 9, as well as [0064-0066]); and 
the positioning device is adapted to rotate left and right in the yaw axis (see [0062-0066]: wherein the rotary stage 40 is configured to rotate the nipper).  
Regarding claim 8, all of the limitations recited in claim 1 are rejected by the teachings of Gwang in view of Grando. Modified Gwang further teaches wherein: the tool is a cuticle nipper ([0004-0007]; Examiner’s note: Examiner acknowledges the intended use of the apparatus as claimed, wherein the claimed invention is further limited such that the prior art must be capable of performing a sharpening operation on the intended workpiece).  
Regarding claim 9, all of the limitations recited in claim 1 are rejected by the teachings of Gwang in view of Grando. Modified Gwang further teaches the securing device (Figure 6) comprises: 
a first block (23); 
a second block (21) located below the first block (Figure 6); 
a first and second post (A1, A2, Reference Drawing 2) spaced apart from one another and extending from an upper surface of the second block (wherein there are two posts A1, A2, however A2 is not shown in Reference Drawing 2 but is clearly illustrated in Figure 7); and 
a protruding lip (232) located at the first block (23), wherein the protruding lip defines a gap between a lower surface of the protruding lip and the upper surface of the second block when the first bock is secured to the second block (wherein the position adjustment guide 232 is inserted into the slide long hole 222; see also [0038]); 
wherein the gap, the first post, and the second post are configured to receive the tool in an opened position (see [0035], [0037-0039] and Figure 7).  

    PNG
    media_image2.png
    544
    564
    media_image2.png
    Greyscale

Reference Drawing 2
Regarding claim 11, all of the limitations recited in claim 9 are rejected by the teachings of Gwang in view of Grando. Modified Gwang further teaches further comprising: a recess (212) located on a distal end of the second block (21).  
Regarding claim 12, all of the limitations recited in claim 9 are rejected by the teachings of Gwang in view of Grando. Modified Gwang further teaches vertical fastener (30, Figure 6) comprising a knob (B, Reference Drawing 2) and a threaded shaft (C, Reference Drawing 2);  22Via EFS-WebDate of Deposit: 7/09/2019 Inventor: Trong Huu Nguyen and William Taft Docket No.: NGU3265-002B Title: Cuticle Tool Sharpening System and Method 
an aperture (231) located in the first block (23) configured to receive the threaded shaft (see Reference Drawing 2); and 
a threaded aperture (212) located in the second block (21) and configured to receive the threaded shaft and permit the first block to be vertically positioned relative to the second block upon rotation of the knob (see the alignment of the exploded view in Figure 6; see also [0035]).  
Regarding claim 13, all of the limitations recited in claim 1 are rejected by the teachings of Gwang in view of Grando. Modified Gwang further teaches the securing device comprises: 
a first portion (23); 
a second portion (21) spaced apart from the first portion (23) to define a gap configured to receive the tool (see Figure 7); 
a vertical fastener (30) comprising a knob (B, Reference Drawing 2) and a threaded shaft (C, Reference Drawing 2); 
an aperture (231) located in the first portion (23) configured to receive the threaded shaft (see Reference Drawing 2); and 
a threaded aperture (212) located in the second portion (21) and configured to receive the threaded shaft and permit the first portion to be vertically positioned relative to the second block upon rotation of the knob (see the alignment of the exploded view in Figure 6; see also [0035]).   
Regarding claim 14, all of the limitations recited in claim 13 are rejected by the teachings of Gwang in view of Grando. Modified Gwang further teaches wherein: the securing device (20) comprise a grove (v shaped member 22 and grooves 222, 231) located in the first or second portion (23) configured to receive a portion of the tool in an open position (see Figure 7).  
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Gwang in view of Grando as applied to claim 9 teaches the invention as recited. However, the combination of Grando into the invention of Gwang does not teach, suggest, or render obvious an additional elongated member and a securing section disposed in and functioning as required by the combination of claim elements as currently recited, in combination with the additional elements of the claim. 
Regarding independent claim 16, both Grando or Gwang in view of modifying art teaches the claimed invention as separately claimed, as applied to the 35 U.S.C. 102 and 103 Rejections above. However, the combination of claim elements as recited in independent claim 16 is neither taught, suggested, nor rendered obvious by the prior art(s). In order to teach the requirements of claim 16, Grando would need to be modified in such a manner to reflect the claimed first abrasive component shapes and profile, an adapter and chuck assembly, an additional controller, and an additional dimension of movement of the positioning device. Although Gwang as applied above teaches a majority of the limitations directed towards the positioning device and movement thereof, extensive modification to the grinding apparatus is required in order to meet the entirety of the claims invention of claim 16. 
Regarding independent claim 19, the claim is considered allowable over Grando or Gwang, in view of similar reasons stated for claim 16, except differing in structures of the first and second abrasive components. Examiner considered an additional piece of prior art, Jacoby (US 2663976). Jacoby discloses a surface (12); 
a motor (13) mounted to the surface; 
a first abrasive component (63) coupled to the motor (13) and adapted to sharpen the blade portion of the tool (the abrasive disk 63 is not only useful for sharpening needles, but may also be used for sharpening knives, scissors, and other instruments), the first abrasive component having a disk shape (disk 63);
a second abrasive component (grinding cylinder 19) coupled to the motor and adapted to thin the wall portion of the tool (To perform the refacing operation the slide 41 and support 31 are rotated slightly about the rod 21, as indicated by the broken lines in Fig. 3, to bring the needle into engagement with the abrading cylinder 19), the second abrasive component having a cylindrical shape (cylinder 19) and
a securing device (41) configured to secure the tool (Figure 3); 
a positioning device (31) adapted to receive the securing device and move the securing device in three dimensions (slide 41 is mounted on the support 31 to slide toward and away from the abrading element; wherein support 31 fixed to the rod 28 by a setscrew 32 is pivoted by a pin 33, and wherein the support 31 may move along rods 28 and 29, i.e. three dimensions); and 
a track (27, 28, 29) located on the surface (12) and adapted to receive the positioning device ( support 31 fixed to the rod 28) and permit movement of the positioning device between the first abrasive component and the second abrasive component.  
	However, in a similar manner to the prior art applied to claims 1 and 16, extensive modification would be required in order to meet the claimed invention. Specifically, the shape(s) and thicknesses of the first abrasive component, the concave chamfered edge and outer surface and distal surface comprising a second abrasive surface, and a controller disposed in and functioning as required by the claims, in combination with additional elements of the claims, are modifications required of the invention of Jacoby to meet the claimed invention. 
	Dependent claims 17, 18, and 20 are allowable due to dependency from an allowable base claim. For the above stated reasons, allowable subject matter has been indicated herein. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jurantich (US 3885352).
MOROZOV N (RU2572915C2), See Figure 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723